— In a negligence action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Queens County, dated March 7, 1978, which denied his motion for leave to amend the ad damnum clause of the complaint, and (2) so much of a further order of the same court, dated July 3,1978, as, upon reargument, adhered to the original determination. Appeal from the order dated March 7, 1978 dismissed as academic. That order was superseded by the order granting reargument. Order dated July 3, 1978 reversed insofar as appealed from, and, upon reargument, motion for leave to amend the ad damnum clause granted. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. It was an abuse of discretion to deny plaintiff leave to amend the ad damnum clause (see Wagner v Huntington Hosp., 65 AD2d 771). Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.